DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a method for delaying freezing of a first material in the first line then recites in the last two lines that the second material is maintained in a liquid state (i.e. prevent from freezing) while allowing the first material to freeze or melt in response to decreased or increased ambient temperature. This appears to be inconsistent with the preamble which recites delaying freezing of the first material. As such this claim is unclear and indefinite as it not clear which material is actually desired to delay freezing. For the purposes of examination this is taken to be a clerical error in the second recitation, and is interpreted as where the first material is to be maintained in a liquid state, while allowing the second material to freeze or melt.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-7, 9, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached).
Regarding Claim 1, Ogawa discloses a cooling module for a fuel cell system (Ogawa [0007]), the cooling module comprising: a cooling water tank portion “20b” (Ogawa [0030], see also Fig. 2, interior tank portion), reading on a first chamber configured to receive a first material such as water (Ogawa [0030]); a second chamber (Ogawa [0031]) configured to receive a latent heat storage material “21” (Ogawa [0031]) reading on a second material, the second chamber at least partly surrounding the first chamber (Ogawa Fig. 2, “21” surrounds interior tank “20b”), wherein upon a decrease in ambient temperature, the second material (latent heat storage material “21”) begins freezing before the first material (water) begins freezing (Ogawa [0043]) because it has a higher melting/freezing point than water.
Ogawa however does not disclose a first insulating layer disposed between the first chamber and the second chamber.
In a similar field of endeavor as it pertains to freeze prevention of water tank systems used in fuel cells, Yoshimura teaches a similar water storage tank that is designed to prevent freezing (Yoshimura [0024]) comprising a first chamber “11” to be freeze protected (Yoshimura [0022]) such as a water tank (Yoshimura [0017]), a second chamber, jacket “12” surrounding it (Yoshimura [0022], see also Fig. 2), wherein there is an insulation layer “12a” (Yoshimura [0023]), that is thicker than the outer wall “12b” in order to improve heat retention, and functions as an insulating material (Yoshimura [0017]) disposed between the first chamber “11” and second chamber “12” (Yoshimura Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cooling module of Ogawa to include an insulating layer between the first and second chambers as taught by Yoshimura in order to further improve heat retention of the water tank to prevent freezing. 
Regarding Claim 2, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses wherein the first material is water (Ogawa [0030]). 
Regarding Claim 4, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses a second insulation material “28” (Ogawa [0036]) surrounding the cooling module (Ogawa [0036], see also Fig. 2). 
Regarding Claim 5, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses a heating element “22” (Ogawa [0032]) in fluid communication with the first material in the first chamber “tank of 20b” (Ogawa Fig. 2, heaters “22”).
Regarding Claim 6, Ogawa discloses all of the claim limitations as set forth above. Ogawa does not disclose at least one heating element in fluid communication with the second material. 
Yoshimura further teaches an antifreeze heater “13” (Yoshimura [0014]) disposed directly below the liquid jacket “12”, or second chamber, so as to be in contact with it (Yoshimura [0014], see also Fig. 2). As such, the second material is appropriately heated and can further prevent freezing (Yoshimura [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify the cooling module of Ogawa to add a heating element in fluid communication with the second material as taught by Yoshimura in order to provide appropriate heating to further prevent freezing.
Regarding Claim 7, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses at least one temperature sensor “12” (Ogawa [0008]), a system control device “100” that controls each part of the fuel cell system (Ogawa [0029]), reading on a controller, and the system determines if the temperature of the water is above a certain threshold via the indication value, reading 
Regarding Claim 9, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses wherein the controller “100” is configured to heat the first material until a predetermined temperature set point (e.g. 4°C) is reached (Ogawa [0051]-[0052]) based on the indication value of the temperature sensor “12” (Ogawa [0051]).
Regarding Claim 11, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses wherein the at least one heating element includes exhaust from the fuel cell system (Ogawa [0055]), the exhaust being of sufficient temperature to melt at least a portion of the first material (Ogawa [0055]), thus it is capable of increasing the temperature to thaw at least a portion.
Regarding Claim 15
Regarding Claim 17, Ogawa discloses a method of delaying freezing of a first material (e.g. water) in a fuel cell (Ogawa [0043]), comprising introducing the first material such as water (Ogawa [0030]) into a cooling water tank portion “20b” (Ogawa [0030], see also Fig. 2, interior tank portion), reading on a first chamber, introducing a latent heat storage material “21” (Ogawa [0031]) reading on a second material into a second chamber (Ogawa [0031]) the second chamber being separated from the first chamber (Ogawa Fig. 2, “21” surrounds interior tank “20b”), and maintaining the first material (water in a liquid state while allowing the second material (latent heat storage material “21”) to freeze or melt in response to decreased or increased ambient temperature (Ogawa [0043]), because it begins freezing before the first material (water) begins freezing (Ogawa [0043]) due to a higher melting/freezing point than water.
Ogawa however does not disclose a first insulating layer disposed between the first chamber and the second chamber.
In a similar field of endeavor as it pertains to freeze prevention of water tank systems used in fuel cells, Yoshimura teaches a similar water storage tank that is designed to prevent freezing (Yoshimura [0024]) comprising a first chamber “11” to be freeze protected (Yoshimura [0022]) such as a water tank (Yoshimura [0017]), a second chamber, jacket “12” surrounding it (Yoshimura [0022], see also Fig. 2), wherein there is an insulation layer “12a” (Yoshimura [0023]), that is thicker than the outer wall “12b” in order to improve heat retention, and functions as an insulating material (Yoshimura [0017]) disposed between the first chamber “11” and second chamber “12” (Yoshimura Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cooling module of Ogawa to include an insulating layer between the first and second chambers as taught by Yoshimura in order to further improve heat retention of the water tank to prevent freezing. 
Regarding Claim 18
Yoshimura further teaches an antifreeze heater “13” (Yoshimura [0014]) disposed directly below the liquid jacket “12”, or second chamber, so as to be in contact with it (Yoshimura [0014], see also Fig. 2). As such, the second material is appropriately heated and can further prevent freezing (Yoshimura [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of delaying freezing of Ogawa to include heating the second material with a heating element as taught by Yoshimura in order to provide appropriate heating to further prevent freezing.
Regarding Claim 19, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses heating the first chamber with a heating element “22” (Ogawa [0032]).
Regarding Claim 20, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses maintaining a desired temperature of the water (the first material) using a temperature sensor “12” (Ogawa [0051]), and the system determines the temperature and can turn on the heater in response to thaw if needed (Ogawa [0052]), reading on such that the first material is in the liquid state.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached), as applied to claim 1 above, and further in view of Yang et al., (US20130270476) hereinafter Yang.
Regarding Claim 3, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses wherein the second material is a latent heat storage material (Ogawa [0031]) but does not disclose wherein it is an exothermic gel.
In a similar field of endeavor as it pertains to latent heat storage materials (Yang [0004]) for energy storage devices (Yang [0005]), Yang teaches a phase change material that is a composite gel 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the latent heat storage material of Ogawa to include an exothermic gel material as taught by Yang in order to provide large thermal storage density. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached), as applied to claim 7 above, and further in view of Akimoto et al., (US20100221629) hereinafter Akimoto.
Regarding Claim 8, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses the temperature sensor (Ogawa [0008]) but does not specify that it is a bimetallic switch. 
In a similar field of endeavor as it pertains to temperature controls for fuel cell modules (Akimoto [0006]), Akimoto teaches a temperature sensor including a bimetallic thermostat (Akimoto [0040]) which is a type of bimetallic switch. Akimoto further teaches that this is favorable in view of cost (Akimoto [0040]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the temperature sensor of Ogawa to include a bimetallic switch as taught by Akimoto in order to provide a suitable temperature sensor that is cost effective.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, , as applied to claim 7 above, and further in view of Sung et al., (US20110014534) hereinafter Sung.
Regarding Claim 10, Ogawa discloses all of the claim limitations as set forth above. Ogawa does not specify the type of heater used as the heating element “22”.
In a similar field of endeavor as it pertains to temperature control systems for fuel cells (Sung [0011]), Sung teaches an electric resistance element as a heating element for coolant (Sung [0075]). Sung teaches this is a suitable heating element for such an application (Sung [0075]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the heating element of Ogawa to include an electric resistance element as taught by Sung in order to provide suitable heating of the coolant.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached), as applied to claim 7 above, and further in view of Okano (JP2004335338, see machine translation filed with IDS dated 11/29/2018, original attached).
Regarding Claim 12, Ogawa discloses all of the claim limitations as set forth above. Ogawa further discloses a desire to know the freezing status of the water tank (Ogawa [0049]) however does not disclose a strain gauge.
In a similar field of endeavor as it pertains to determining the freezing status of a fuel cell component (Okano [0003]) by using a “distorted detection means” to measure volume expansion when the water freezes (Okano [0013]) via a strain gauge “15” (Okano [0021]). As such it is able to detect if the water is thawed (Okano [0021]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the water tank of the cooling system of Ogawa to include a freezing sensor such as a strain gauge as taught by Okano in order to determine the amount of freezing in the water tank of Ogawa.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached), as applied to claim 7 above, and further in view of Fujita (US20060063049, cited on IDS dated 11/29/2018).
Regarding Claim 13, Ogawa discloses all of the claim limitations as set forth above. Ogawa discloses a desire to know the freezing status of the water tank (Ogawa [0049]) however does not disclose a pressure sensor.
In a similar field of endeavor as it pertains to determining the freezing status of a fuel cell component (Fujita [0015]), Fujita teaches using a pressure sensor to detect a pressure change (Fujita [0013]) of the vapor state of a material to be frozen. Fujita further teaches that this freezing judgment (Fujita [0008]) it is possible to detect the amount of freezing in water (Fujita [0008]) which is relevant to the cooling system of Ogawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the water tank of the cooling system of Ogawa to include a freezing judgement unit such as a pressure sensor as taught by Fujita in order to determine the amount of freezing in the water tank of Ogawa.  
Regarding Claim 14
Fujita in a similar field of endeavor as it pertains to determining the freezing status of a fuel cell component (Fujita [0015]), Fujita teaches a movable member that floats (Fujita [0009]) configured to move up and down (Fujita [0009]), reading on a first direction and a second direction opposite the first direction, in order to judge the amount of water frozen (Fujita [0008]), that is, in response to change in the quantity of the frozen physical state of the first material. Fujita further teaches that this freezing judgment (Fujita [0008]) it is possible to detect the amount of freezing in water (Fujita [0008]) which is relevant to the cooling system of Ogawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the water tank of the cooling system of Ogawa to include a freezing judgement unit such as a float as taught by Fujita in order to determine the amount of freezing in the water tank of Ogawa.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., (JP2006252780A see machine translation filed with IDS dated 11/29/2018, original attached) hereinafter Ogawa, in view of Yoshimura (JP2010140683A see machine translation filed with IDS dated 11/29/2018, original attached), as applied to claim 15 above, and further in view of Field et al., (US20120227926) hereinafter Field.
Regarding Claim 16, Ogawa discloses all of the claim limitations as set forth above. Ogawa does not provide an embodiment wherein the second chamber is cylindrical or spherical. 
In a similar field of endeavor as it pertains to fuel cell water tanks (Field [0146]), particularly one that can include a phase change material (Field [0575]), Field teaches a cylindrical water tank (Field [0576]) that may be interchanged with any suitable shape to adjust density as desired (Field [0576]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select any suitable shape such as a cylindrical shape for the second chamber of Ogawa surrounding the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722